CONSULTING SERVICES AGREEMENT

 

 

 

THIS CONSULTING SERVICES AGREEMENT (“Agreement”) is made effective as of August
10, 2015 by and between Spherix, Inc. a Delaware corporation, with its corporate
headquarters at 6430 Rockledge Drive, Suite 503, Bethesda, Maryland 20817
(“Company”), and Howard E Goldberg, d/b/a Forward Vision Associates, with a
principal business address of [REDACTED] (“Consultant”). The above parties are
collectively referred to as the “Parties” and individually referred to as a
“Party.”

 

BACKGROUND

 

1.                 Company is an intellectual property company that owns
patented and unpatented intellectual property; Company has expanded its
activities in wireless communications and telecommunication sectors including
antenna technology, Wi-Fi, base station functionality and cellular through
recent portfolio acquisitions from Rockstar Consortium US, LP, and from Harris
Corporation as a result of the acquisition of North South Holdings, Inc.
(“Spherix IP”).

 

2.                  Consultant has certain expertise and experience in the field
of intellectual property, licensing and technology companies required by Company
and desires to consult directly with Company and/or professionals acting on
behalf of Company. The scope may include without limitation, interaction with
the Company’s outside Counsel, on behalf of the Company, in Consultant’s area of
expertise. Such interactions shall be subject to all limitations otherwise set
forth in this Agreement with respect to third parties.

 

3.                  Substantially contemporaneous with the execution of this
Agreement, Consultant may become a member of the Company’s Board of Directors,
and upon appointment the board will render separate services in that role,
outside the scope of this Agreement.

 

4.                  Company desires to retain the services of Consultant and
Consultant desires to render such services.

 

    NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.                 Retention as Consultant. Company hereby retains Consultant,
and Consultant hereby agrees to render consulting services to Company, upon the
terms and conditions set forth in Schedule 1 attached hereto.

 

2.                 Duties. Consultant covenants and agrees that he will, as an
independent contractor, perform all services as set forth in Exhibit “A”
attached hereto and incorporated herein (the “Services”). Consultant further
covenants and agrees that he is fully qualified to perform the Services, and
shall perform the Services in a prompt, professional and competent manner.

 



1 

 

 

3.                 Independent Contractor Status. Each of the Parties agree and
hereby acknowledge that Consultant is an independent contractor and not an
employee, agent, or representative of Company, this Agreement does not create an
employer-employee relationship between Consultant and the Company and that
Consultant shall not have the power or the authority to bind Company in any
manner whatsoever. Consultant shall at all times disclose his independent
contractor status and that Consultant is not an employee, agent, or
representative of Company.

 

4.                 Taxes. All taxes applicable to any amounts paid by Company to
Consultant under this Agreement shall be Consultant’s sole responsibility, and
Company shall not withhold or pay any amounts for any foreign tax or any U.S.
federal, state or local income tax, Social Security, Unemployment or Workman’s
Compensation. Consultant shall not be entitled to receive any employment
benefits offered to employees of Company. The Company shall issue Consultant a
Form 1099 following the end of its fiscal year, with a copy to the IRS, and
Consultant agrees to pay all taxes due in respect of the Consultancy Fee and to
indemnify the Company in respect of any obligation that may be imposed on the
Company to pay any such taxes or resulting from Consultant’s being determined
not to be an independent contractor. Upon request by Company, Consultant will
provide documentation evidencing compliance with all applicable laws,
regulations and orders in regard to amounts received under this Agreement.
Consultant agrees to indemnify, defend and hold Company harmless from the
payment of Federal, State and local taxes, as well as the preparation and
submission of all reports, returns, and monies which may be imposed or required
under any applicable laws, regulations and orders relative to any payments which
Company makes to Consultant pursuant to this Agreement.

 

5.                 Compensation. Company shall pay to Consultant, as
compensation for the Services to be rendered, only those amounts set forth in
Schedule 1 attached hereto. Consultant shall not be entitled to receive any
employment or other benefits offered to employees of Company. Further,
Consultant shall not be entitled to charge premiums for overtime or weekend
work. It is expected that Consultant will dedicate substantial time and
commitment during those days on which Services are rendered. The provision of
any additional Services beyond those identified in Schedule 1 and any additional
costs associated therewith shall require advance written approval from Company.

 

6.                 Term. This Agreement shall commence on the date of this
Agreement and shall continue until the earlier of (a) one (1) year from the date
of this Agreement, or (b) the date on which, by mutual agreement of the Parties,
Services have been completed as evidenced by notice of such completion by
Consultant. The term of this Agreement may be extended only by written agreement
of both Consultant and Company.

 

7.                 Termination. Except as otherwise provided herein, Company may
not terminate this Agreement. Consultant may terminate this Agreement by written
notice to Company at least thirty(30) calendar days prior to any anniversary
quarter, the first such calendar quarter commencing November 10, 2015
(“Subsequent Quarterly Retainer Period”). Upon any such termination, (a) Company
shall be entitled to receive and unconditionally use all work product produced
by Consultant in connection with the Services, and Consultant shall promptly
deliver all such work product to Company as a condition of final payment
hereunder, and (b) Consultant shall be entitled to non-refundable retainer and
payment in accordance with this Agreement for Services properly rendered (and
for reimbursable expenses properly incurred) prior to such termination, subject
to offset for any amounts owing from Consultant to Company hereunder. Upon the
effective date of termination of this Agreement, all legal obligations, rights
and duties arising out of this Agreement shall terminate except for such legal
obligations, rights and duties as shall have accrued prior to the effective date
of termination and except as otherwise expressly provided in this Agreement.

 



2 

 

 

8.                  Covenant of Non-Disclosure. Except as otherwise publicly
disclosed, Consultant shall not, at any time during or after the term of this
Agreement, in any manner, either directly or indirectly, use, divulge, disclose
or communicate to any person, firm, corporation or other entity, the existence
of this Agreement or its terms, or any Confidential Information, excepting use
in performing the Services hereunder, without the express prior written consent
of an authorized executive officer of Company in accordance with and governed
solely by the terms of a separate Mutual Non-Disclosure Agreement dated August
11, 2015, as of August 10, 2015 (the “Non- Disclosure Agreement”), which
Non-Disclosure Agreement is hereby expressly reaffirmed.

 

9.                  Ownership; Assignment of Ideas. All work product produced by
Consultant solely or jointly or arising out of Consultant in connection with his
services to the Company (“Work Product”) shall be the sole and exclusive
property of the Company, and Consultant waives any rights whatsoever in such
Work Product.

 

     (A)             Consultant will report and does hereby assign to Company
(or its designated assignee) all right, title and interest to the Work Product
and ideas, concepts, trade secrets, inventions, articles or work, whether
patentable, copyrightable or not, created, uncovered or developed during the
performance of his/her duties hereunder. All such ideas, concepts, trade
secrets, inventions and articles of work shall be considered work “made for
hire” and Company shall have the sole right, title and interest in such Work
Product and Consultant will not have any rights of any kind whatsoever in such
Work Product. Consultant shall execute all documentation and do all such deeds
as is reasonably required to vest ownership, right, title and interest in
Company and for Company to secure patent or copyright protection, as applicable.

 

     (B)              In the event that Consultant integrates any work that was
previously created by the Consultant into any Work Product, the Consultant shall
grant to, and Company is hereby granted, a worldwide, royalty-free, perpetual,
irrevocable license to exploit the incorporated items, including, but not
limited to, any and all copyrights, patents, designs, trade secrets, trademarks
or other intellectual property rights, in connection with the Work Product in
any manner that Company deems appropriate. Consultant warrants that it shall not
knowingly incorporate into any Work Product any material that would infringe any
intellectual property rights of any third party.

 

10.              Legal and Equitable Relief. Consultant acknowledges that if
Consultant breaches, or threatens to breach any of the covenants expressed
herein, it would cause immediate and irreparable harm to the Company for which
monetary damages to Company may be difficult to measure and be inadequate;
therefore, Company will be entitled to apply to a court of competent
jurisdiction for injunctive or other equitable relief without proof of actual
damages and without posting of a bond or other security to restrain such breach
or threat of breach, in addition to all other relief available to Company in
either law or equity.

 



3 

 

 

In the event that any or all of the covenants expressed herein shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
by reason of its geographic or temporal restrictions being too great, or by
reason that the range of activities covered are too great, or for any other
reason, these covenants shall be interpreted to extend over the maximum
geographic area, period of time, range of activities or other restrictions to
which they may be enforceable.

 

11.              Other Compensation/Conflict of Interest. Consultant hereby
represents and warrants that he will receive no compensation from any other
party for the performance of its duties to Company, as set forth in Exhibit “A”,
except from Company or as otherwise agreed to by Company, and that Consultant
will immediately report to Company any potential or actual conflict of interest
in the performance of its duties hereunder.

 

12.              Compliance with Laws and Policies. Consultant shall perform all
Services hereunder in compliance with all applicable laws, orders, rules and
regulations of governmental authorities. In addition, Consultant shall comply
with Company’s policies and procedures applicable to contractors and consultants
in connection with its performance of the Services.

 

13.              Indemnification. Consultant shall defend, indemnify and hold
harmless Company, its affiliates, and their respective officers, directors,
employees, agents, and representatives, from and against any and all claims,
losses, liabilities, and expenses whatsoever (including reasonable attorney’s
fees and related disbursements), either in law or in equity, incurred by reason
of (i) any breach by Consultant of Sections 11 and 12 hereof, (ii) any failure
of Consultant to comply with applicable laws, or (iii) any negligence or willful
misconduct of Consultant in connection with this Agreement and/or the
performance of Services hereunder. Company shall have the right to offset any
amounts due to Company by Consultant for advancements under this Agreement
(excluding by way of example and not by way of limitation, any non-refundable
Retainer Payments) against any fees or other payments otherwise due Consultant
hereunder.

 

14.                Miscellaneous.

 

14.1Cooperation. Each of the Parties hereto agree, at any time and from time to
time, upon the request of the other Party hereto, to do, execute, acknowledge
and deliver, or cause to be done, executed, acknowledged and delivered, all such
further acts, documents and instruments as may be required to effect any of the
transactions contemplated by this Agreement.

 

14.2Entire Agreement/Amendments. This Agreement replaces and supersedes all
prior consulting agreements, and any other agreements or understandings relating
to the subject matter hereof, between the Parties to this Agreement;
notwithstanding the prior clause, the Non-Disclosure Agreement referred to in
Sections 8 and 9 shall continue in full force and effect. No alteration,
modification, amendment or other change of this Agreement shall be binding on
the Parties unless in writing and executed by both Parties.

 

 



4 

 

 

14.3Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, executors, successors
and permitted assignees.

 

14.4Assignment. This Agreement is personal to Consultant and may not be
assigned, sold, transferred, delegated or disposed by Consultant without the
prior written consent of Company. Any such non-authorized transfer, sale,
delegation or disposition shall be immediately deemed void and of no effect.
Company may assign this Agreement, or any of its rights, benefits or obligations
hereunder (excluding obligations relating to payment of Consultant’s fees and
expenses), without prior consent provided that such transfer is to a bona fide
third party, made in good faith, and not made for the purpose of avoiding
payment hereunder.

 

14.5Non-Competition. (a) During the term of this Agreement, Consultant will
engage in no business or other activities which are, directly or indirectly,
competitive with the business activities of the Company without obtaining the
prior written consent of the Company; (b) Non-Solicitation. Consultant agrees
that for a period of one (1) year after termination of this Agreement,
Consultant shall not: (i) divert or attempt to divert from the Company any
business of any kind in which it is engaged, including, without limitation, the
solicitation of or interference with any of its suppliers or customers, or (ii)
employ, solicit for employment, or recommend for employment any person employed
by the Company, during the Consultancy Period and for a period of one (1) year
thereafter.

 

14.6Notices. Any notice or other communication pursuant to this Agreement shall
be in writing and shall be deemed to have been fully given or made when
personally delivered or when mailed by a nationally recognized overnight
delivery service or by United States registered or certified mail, postage
prepaid, to the following addresses:

 

If to Company:

Anthony Hayes, Chief Executive Officer

Spherix Incorporated

1350 Avenue of the Americas, 2nd Floor

New York, NY 10019

 

If to Consultant:

 

Howard E. Goldberg d/b/a Forward Vision Associates

[REDACTED]



14.7Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware without reference to conflict of laws principles. The
Parties hereto agree that any action or proceeding related to this Agreement
shall be subject to the exclusive jurisdiction of the courts of the State of New
York, New York



5 

 

  

County, or the U.S. Federal Court for the Southern District of the District of
New York and each of the Parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein.

 

14.8WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
CONSULTANT AND COMPANY HEREBY IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY BREACH HEREOF.

 

14.9Invalidity. The terms of this Agreement shall be severable so that if any
term, clause, or provision hereof shall be deemed invalid or unenforceable for
any reason, such invalidity or unenforceability shall not affect the remaining
terms, clauses and provisions hereof, the Parties intending that if any such
term, clause or provision were held to be invalid prior to the execution hereof,
they would have executed an Agreement containing all the remaining terms,
clauses and provisions of this Agreement.

 

14.10Waiver of Breach. No failure or delay by either Party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.

 

14.11Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and are not intended to have any
substantive significance in interpreting this Agreement.

 

14.12Export Control. In accordance with and governed solely by the terms of a
separate Non-Disclosure Agreement , Consultant will adhere to all applicable
laws, regulations and rules relating to the export and re-export of technical
data and shall not transfer any Confidential Information received hereunder to
any country prohibited from obtaining such data according to any national export
regulation (e.g. U.S. Department of Commerce Export Administration Regulations)
without first obtaining Company’s consent to pursue the appropriate export
licenses and authorizations.

 

14.13Force Majeure. Neither Party shall be deemed to be in default of, or to
have breached any provision of this Agreement as a result of any delay, or
failure in the performance or interruption of the Services, so long as such
interruption is caused by a force majeure event (i.e., an event beyond the
reasonable control of either Party including, but not limited to, acts of
nature, fire, war, labor strikes, acts or regulations of government agencies,
materials shortages, etc.). The delay or failure in performance or interruption
of Service must be without the fault or negligence of the Party claiming
excusable delay and the Party claiming excusable delay must promptly notify the
other Party of such delay. Performance under this Agreement shall be considered
extended for the period of time equivalent to the time of delay; provided,
however, that if any such delay continues for a period of more than five (5)
business days, the Party not claiming excusable delay shall have the option of
terminating this Agreement upon written notice to the other Party hereto.



6 

 





14.14Conflict of Terms. The terms of this Agreement shall govern and supersede
any conflicting terms contained within, but not limited to, any proposal, offer
or discussions by and between the Parties relating to the subject matter hereof.

 

14.15Counterparts. This Agreement may be executed by the Parties in two (2)
original counterparts, which together shall constitute one and the same original
instrument.

 

14.16Certain Acknowledgements. COMPANY ACKNOWLEDGES THAT CONSULTANT HAS NOT BEEN
ENGAGED TO, AND WILL NOT, RENDER EITHER LEGAL OR FINANCIAL ADVISE, AND THAT ANY
STRATEGIC OR OPERATIONAL RECOMMENDATIONS RENDERED BY OR DEVELOPED IN CONJUNCTION
WITH CONSULTANT AND HAVING LEGAL AND/OR FINANCIAL CONSEQUENCES SHOULD BE
REVIEWED WITH COMPANY’S LEGAL AND FINANCIAL ADVISORS AS PART OF THE TRANSACTION
PROCESS.

 

* * *

 

(Signatures continued on the next page)

 



7 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.

 

COMPANY

 

Spherix Incorporated

 

By: ___________________________

Name: _________________________

Title: __________________________ 

 

 

CONSULTANT

 

Howard E. Goldberg d/b/a Forward Vision Associates

 

By: ____________________________

Print Name: Howard E. Goldberg, Principal

 

 

 

 

--------------------------------------------------------------------------------



[Balance of this page intentionally left blank]

 



8 

 

 

EXHIBIT “A”

TO

CONSULTING AGREEMENT

 

 

 

Services

 

 

Consultant shall perform the following services (“Services”), subject to the
monitoring by Anthony Hayes, Chief Executive Officer, or his successor or
delegate:

 

Ø   Review and suggestions for enhancement and/or modification of the Company’s
business plan and strategies to optimize business opportunities and drive
long-term shareholder value; consideration of collateral short-term strategies



Ø   Initiating commercial contacts for the purpose of exploring potential
strategic and financing relationships



Ø   Advisory services related to Company’s current, future or potential Spherix
IP monetization including related and associated licensing and/or litigation
strategies, as appropriate in conjunction with Company counsel



Ø   Requested assistance in conjunction with negotiation and documentation of
any licensing and/or settlement related to Spherix IP



Ø   Such other Advisory and Consulting Services as may be requested from time to
time

 

Scope: To the extent that an unusual situation arises in which the context does
not clearly delineate as to whether the Services are being performed in a role
as a director of Company or as a Consultant hereunder, and to eliminate any
doubt or potential conflict of interest, the following shall be considered in
determining whether the activities are compensated pursuant to the terms of this
Agreement:

•Whether the services are provided pursuant to responsibilities delegated to
management by the Board of Directors

•Whether the responsibility and involvement of the Company’s Chief Executive
Officer is undertaken pursuant to that role or as a director of the Company

•Whether, and the extent to which, any other members of the Board of Directors
has a concurrent and similar level of engagement in providing such services as a
director

•Whether any other officers, employees, or third parties are engaged to
collaborate with Consultant in the scope of services being undertaken



9 

 

 

 

SCHEDULE I TO

CONSULTING AGREEMENT

 

 

[image_002.jpg] 

 

Billing Rates (1), (2):

 



►Hourly - $ 425 (within Quarterly Retainer, until exhausted); $335 paid in
equity for first fifty (50) quarterly hours once retainer has been exhausted;
therefter above the Quarterly Retainer at $245 (non-equity).



•      Equity due hereunder shall be in the form mutually agreed between
Consultant and the Company based upon Federal Income Tax deferral to the
Consultant. Primary consideration shall be given to structuring of restricted
stock whose vesting terms are primarily time-based without further performance
limitations. In any case, all valuations shall be based upon an IRC Sec. 409A
valuation that is current and relevant to the time and circumstances of the
issuance.

►Quarterly Retainer - $20,400 payable within ten (10) days of the commencement
of the initial quarterly retainer period from August 10, 2015 through November
9, 2015 “(Initial Quarterly Retainer Period”), and thereafter by no later than
the commencement of each Quarterly Retainer period on November 10, 2015,
February 10, 2016, and May 10, 2016, as applicable (each a “Subsequent Quarterly
Retainer Period”, and together with the Initial Quarterly Retainer Period, each
a Quarterly Retainer Period(s)”).

►No Carryover – For purposes of billing, each Quarterly Retainer Period shall be
considered a discrete and unique billing period, and billing shall begin in each
Quarterly Retainer Period from the first hour applicable to each paid Quarterly
Retainer. No unused or non-exhausted Quarterly Retainer amounts shall be carried
over to any Subsequent Quarterly Retainer Period.

►Out-of-Pocket Costs – Billed on actual cost basis, with mileage charges at IRS
rates; hotel, auto rerntal, train/plane fares and all other costs of a similar
nature shall be booked in consultation with Company. Company shall be
responsible for any cancellation/change fees or fees or charges of a similar
nature in conjunction with restricted fare rates booked in consultation with
Company.

 

(1)Excludes out-of-pocket costs to be billed at actual costs without mark-up,
and travel time at

$175/hr for non-working billable hours in excess of one hour each way on a daily
basis

(2)Daily hours below two (2) hours to be rounded up to nearest whole hour, and
time above two hours daily shall be rounded up to the nearest one-half (1/2)
hour; minimum billing of sixteen (16) hours per trip extending beyond the East
Coast of the United States (e.g. west of the Mississipi River) on behalf of the
Company (exclusive of non-working billable hours)



Billing Policies:

•Retainer – Non-refundable.

•Monthly Billing – on a calendar month basis, except for end of Quarterly
Retainer Period to be billed on partial month basis.

•Administrative Fees – no charge for administrative time, including electronic
billing based upon standard Consutant practices; customized billing charged
based upon standard hourly rates

•Payment Terms – net 20; rights reserved to charge interest at 1% per month on
all past due accounts

•Currency – billed and payable in USD

 

10



--------------------------------------------------------------------------------

 